DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-14 are pending.
Claim 2 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/29/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 02/08/2022) of claims 1-12 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on April 29, 2022 have been entered. Claims 1 and 3-14 are pending.

Allowable Subject Matter
Claims 1 and 3-14 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector assembly for connecting a cable to an electrical component, comprising: a plug unit having a first plug end; and a mating plug unit having a second plug end, the plug unit and the mating plug unit each having an outer conductor element, an insulator element and an inner conductor element, wherein: the insulator element in each case is disposed within the outer conductor element and includes an inner conductor, the insulator element of the plug unit forms a plug profile at an end facing the first plug end, the plug profile extending around the inner conductor channel of the plug unit and having at least one projection and/or depression, the insulator element of the mating plug unit forms a mating plug profile at an end facing the second plug end, the mating plug profile corresponding to a negative of the plug profile, and the plug profile is partially formed by the inner conductor element of the plug unit and/or the mating plug profile is formed by the inner conductor element of the mating plug unit, the plug unit and the mating plug unit are connectable such that the plug profile the mating plug profile rest against each other, wherein the part of the plug profile formed by the inner conductor element of the plug unit rests against the insulator element of the mating plug unit and/or the part of the mating plug profile formed by the inner conductor of the mating plug unit rests against the insulator element of the plug unit, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831